          Case 1:19-cv-00225-LY Document 24 Filed 07/09/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
                                                                                   2019   JUL -9 AM     10:   50
BANDSPEED, LLC,                               §                                    CLEF           .




                      PLAINTIFF,              §
                                                                                  WESTERC                 iiXiS
                                              §
V.                                            §      CAUSE NO. 1:19-CV-225-LY
                                              §
CURTIS INTERNATIONAL LTD.,                    §
                DEFENDANT.                    §


                                             ORDER

       Before the court is Defendant Curtis International Ltd.' s Motion to Dismiss Claims for Direct

and Indirect Infringement and Enhanced Damages Based on Willful Infringement under Federal Rule

of Civil Procedure 12(b)(6) filed June 24, 2019 (Doc. #15). Plaintiffs First Amended Complaint

was filed on July 3, 2019 (Doc. #6).


       In light of the filing of Plaintiffs amended complaint,


       IT IS ORDERED that Defendant Curtis International Ltd.'s Motion to Dismiss Claims for

Direct and Indirect Infringement and Enhanced Damages Based on Willful Infringement under

Federal Rule of Civil Procedure 12(b)(6) filed June 24, 2019 (Doc. #15) is DISMISSED

WITHOUT PREJUDICE.

       SIGNED this I414)        day of July, 2019.




                                                     UNITED STA           DISTRICT JUDGE
